Exhibit 10.1

OPTION AGREEMENT

OPTION AGREEMENT (this “Agreement”), dated as of August 3, 2007, made and
entered into by and between Coast Financial Holdings, Inc., a Florida
corporation (“Coast”), and First Banks, Inc., a Missouri corporation (“First
Banks”).

WHEREAS, concurrently with the execution and delivery of this Agreement, First
Banks and Coast are entering into an Agreement and Plan of Merger, dated as of
the date hereof, to be joined in by Newco, a company to be formed as a
wholly-owned subsidiary of First Banks (“Newco”), (the “Merger Agreement”),
which provides, among other things, for the merger of Newco with and into Coast
(the “Merger”), upon the terms and subject to the conditions of the Merger
Agreement.

WHEREAS, as a condition to First Bank’s and Newco’s willingness to enter into
the Merger Agreement, First Banks has requested that Coast agree, and Coast has
agreed, to grant to First Banks an option to purchase shares of Coast’s common
stock, par value $5.00 per share (“Coast Stock”), on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the Merger Agreement, the parties hereto agree as follows:

1. GRANT OF OPTION. Subject to the terms and conditions set forth herein
(including the terms and conditions to exercise set forth in Section 2 of this
Agreement), Coast hereby grants to First Banks an irrevocable option (the
“Option”) to purchase up to 1,295,303 authorized but unissued shares of Coast
Stock (subject to adjustment as set forth in Section 9 of this Agreement) (the
“Option Shares”) at a per share purchase price equal to amount that the “Per
Share Merger Price” (as that term is defined in Section 1.03(c) of the Merger
Agreement) would have been had the Determination Date (as that term is defined
in Section 1.05 of the Merger Agreement) occurred on the earliest date that an
“Exercise Event” (as that term is defined in Section 2(c) of this Agreement)
occurs, with such per share purchase price subject to further adjustment as set
forth in Section 9 of this Agreement (the “Exercise Price”); provided, however,
that in no event shall the number of shares of Coast Stock for which this Option
is exercisable, when combined with Coast Stock beneficially owned at such time
by First Banks and Newco, exceed 19.9% of the issued and outstanding Coast
Stock.

2. EXERCISE OF OPTION. (a) Conditions to Exercise. Subject to compliance with
applicable laws and regulations, First Banks may exercise the Option, in whole
or in part, at any time and from time to time if, but only if, both a Triggering
Event (as defined below) and an Exercise Event (as defined below) shall have
occurred prior to the occurrence of the Exercise Termination Event (as defined
below). An “Exercise Termination Event” shall mean: (i) the Effective Time (as
defined in the Merger Agreement) of the Merger or (ii) termination of the Merger
Agreement in accordance with its terms, if such termination occurs before the
occurrence of a Triggering Event (other than a termination due to the breach of,
or a default under, the Merger Agreement by First Banks or Newco or the failure
of First Banks or Newco to satisfy a condition to closing of the Merger
Agreement (each, a “Triggering Event Exception”), in which case an Exercise
Termination Event shall exist whether or not there has been a Triggering Event),
or (iii) in the case of a termination of the Merger Agreement in accordance with
its terms occurring after the occurrence of a Triggering Event in



--------------------------------------------------------------------------------

which no Triggering Event Exception exists, the failure of an Exercise Event to
have occurred within six months of the occurrence of the Triggering Event. For
purposes of this Agreement only, in the event that the shareholders of Coast
fail to vote their approval of the Merger Agreement and the Merger contemplated
thereby as required under the FBCA at the Shareholders’ Meeting held pursuant to
Section 4.03 of the Merger Agreement, the Merger Agreement shall be deemed to
have been terminated in accordance with its terms immediately following such
shareholder vote, notwithstanding any provisions in the Merger Agreement
requiring any written notification or other communication to First Banks as a
condition to such termination.

Any purchase of shares upon exercise of the Option shall be subject to
compliance with applicable law.

(b) Triggering Event. The term “Triggering Event” shall mean:

(i) any offer or proposal made to Coast or its wholly-owned subsidiary, Coast
Bank of Florida, a state chartered bank (“Coast Bank”), after the date hereof by
any person other than First Banks or an affiliate of First Banks, without having
received First Banks’ prior written consent, to enter into any transaction or
series of transactions that would constitute an Acquisition Transaction (as
defined below);

(ii) any acquisition by any person (excluding officers and directors of Coast or
its subsidiaries) other than First Banks, any affiliate of First Banks, or any
Coast subsidiary acting in a fiduciary capacity, of beneficial ownership (as
defined under Rule 13d-3 promulgated under the Securities Exchange Act of 1934
(“Exchange Act”)) or the right to acquire beneficial ownership of 25% or more of
the outstanding shares of Coast Stock; or

(iii) any recommendation by the Board of Directors of Coast that the
shareholders of Coast approve or accept any Acquisition Transaction other than
as contemplated by the Merger Agreement, or any withdrawal by the Board of
Directors of Coast of its recommendation or any failure to recommend that the
shareholders of Coast vote “FOR” the Merger Agreement and the Merger;

(iv) the filing of any application or notice with the Federal Deposit Insurance
Corporation or other federal or state bank regulatory authority by any person
other than First Banks or an affiliate of First Banks, other than in connection
with a transaction to which First Banks has given its prior written consent,
which application or notice has been accepted for processing, for approval to
engage in an Acquisition Transaction.

For purposes of this Agreement, an “Acquisition Transaction” shall mean (i) any
agreement entered into by Coast to engage in, an Acquisition Proposal (as
defined in Section 4.15(a) of the Merger Agreement) with any person other than
First Banks or an affiliate of First Banks; or (ii) the approval by the board of
directors of Coast (the “Coast Board”) of, or the recommendation of the Coast
Board that the shareholders of Coast approve or accept, any Acquisition
Proposal.

(c) Exercise Event. The term “Exercise Event” shall mean either of the following
events or transactions occurring after the date hereof:

(i) the consummation of an Acquisition Transaction with any person other than
First Banks or an affiliate of First Banks, provided that, for purposes of
determining an Acquisition Transaction qualifying under this Section 2(c)(i),
each reference in the definition of Acquisition Proposal (as defined in
Section 4.15(a) of the Merger Agreement) to “25%” shall be changed to “50%”;

 

2



--------------------------------------------------------------------------------

(ii) the acquisition by any person (excluding officers and directors of Coast or
its subsidiaries) other than First Banks, any affiliate of First Banks, or any
Coast subsidiary acting in a fiduciary capacity, of beneficial ownership (as
defined under Rule 13d-3 promulgated under the Exchange Act) or the right to
acquire beneficial ownership of 50% or more of the outstanding shares of Coast
Stock; or

(iii) the execution by Coast or Coast Bank of an agreement for an Acquisition
Transaction with any person other than First Banks or an affiliate of First
Banks, provided that, for purposes of determining an Acquisition Transaction
qualifying under this Section 2(c)(iii), each reference in the definition of
Acquisition Proposal (as defined in Section 4.15(a) of the Merger Agreement) to
“25%” shall be changed to “50%”.

(d) Notice by Company of Triggering and Exercise Events. Coast shall give notice
promptly to First Banks of the occurrence of any Triggering Event or Exercise
Event, it being understood that the giving of such notice by Coast shall not be
a condition to the right of First Banks to exercise the Option.

(e) Limitation to Exercising Option. No Option Shares shall be issued pursuant
to the exercise of the Option if (i) at the time of the occurrence of a
Triggering Event, or an Exercise Event, or at the time of exercise, First Banks
or Newco is in material breach of the Merger Agreement, or (ii) a preliminary or
permanent injunction barring the exercise of the Option has been issued by a
court of proper or competent jurisdiction.

(f) Exercise Procedures and Closing. In the event First Banks is entitled to and
wishes to exercise the Option, in whole or in part, First Banks shall give Coast
notice of such exercise (the “Notice”) prior to an Exercise Termination Event
(the date of which being referred to herein as the “Notice Date”) specifying
(i) the total number of Option Shares that First Banks will purchase pursuant to
such exercise and (ii) a place and date (“Closing Date”) which shall not be
earlier than three business days and not later than 20 business days after the
Notice Date for the closing of such purchase (the “Closing”); provided, however,
that, prior notification to or approval of the FDIC or any other regulatory
authority is required in connection with such purchase pursuant to the exercise
of the Option, First Banks shall promptly file with the FDIC or other regulatory
authority the required notification or application for approval and shall
expeditiously process the same (and Coast shall cooperate reasonably with First
Banks, at First Banks’ expense, in the filing of any such notification or
application and the obtaining of any such approval), and the period of time
within which the Closing must occur will instead be within three business days
after the date on which (y) any required notification period has expired or been
terminated or (z) such approval has been obtained, and in either event, any
requisite waiting period has expired.

 

3



--------------------------------------------------------------------------------

(g) Termination of Exercise Election. Notwithstanding Section 2(f), in no event
shall a Closing with respect to the exercise of the Option, whether in whole or
in part (the “Particular Exercise”), occur more than six months after the Notice
Date with respect to the Particular Exercise, and if the Closing with respect to
the Particular Exercise shall not have occurred within such six month period
because proper and timely notification has not been given to the FDIC or other
regulatory authority, or because the FDIC or other regulatory authority has not
issued or granted any required approvals, the Option as to the number of Company
Shares that are the subject of the Particular Exercise shall be deemed to have
expired and shall be null and void. If (i) First Banks has received official
notice that an approval of the FDIC or any other regulatory authority required
for the purchase of Option Shares will not be issued or granted or (ii) a
Closing with respect to a Particular Exercise shall not have occurred within six
months after the Notice Date with respect to the Particular Exercise because the
FDIC or other regulatory authority has not issued or granted any required
approval, First Banks shall be entitled to exercise its rights under Section 6.

3. PAYMENT AND DELIVERY OF CERTIFICATES. (a) Payment of Exercise Price. At each
Closing, First Banks shall pay to Coast, in immediately available funds by wire
transfer to a bank account designated by Coast, an amount equal to the Exercise
Price multiplied by the number of Option Shares being purchased at such Closing.

(b) Issuance of Certificates. At each Closing, simultaneously with the delivery
of immediately available funds as provided in Section 3(a), Coast shall deliver
to First Banks a certificate or certificates representing the Option Shares
being purchased at such Closing, which Option Shares shall be free and clear of
all liens, claims, charges and encumbrances of any kind whatsoever, and First
Banks shall deliver to Coast a letter, in customary form, agreeing that First
Banks shall not offer to sell, sell, or otherwise dispose of such Option Shares
in violation of applicable law or the provisions of this Agreement. If the
Option should be exercised in part only, Coast shall deliver to First Banks at
such Closing, a new Option evidencing the rights of First Banks to purchase the
balance of the Coast Stock purchasable thereunder.

(c) Certificate Legend. Certificates for the Option Shares delivered at each
Closing shall be endorsed with a restrictive legend which shall read
substantially as follows:

 

4



--------------------------------------------------------------------------------

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER APPLICABLE
JURISDICTION AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, DISPOSED OF OR OTHERWISE TRANSFERRED (SUCH A “TRANSFER”) UNLESS
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT AND ALL OTHER APPLICABLE
SECURITIES LAWS UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY,
SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

THE SHARES OF COMMON STOCK REPRESENTED HEREBY ARE SUBJECT TO FURTHER RESTRICTION
AS TO THEIR TRANSFER PURSUANT TO THE TERMS OF AN OPTION AGREEMENT DATED AS OF
AUGUST 3, 2007. A COPY OF SUCH AGREEMENT WILL BE PROVIDED TO THE HOLDER HEREOF
WITHOUT CHARGE UPON RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR.

The above legends shall be removed by delivery of substitute certificate(s)
without such legend if First Banks shall have delivered to Coast a copy of a
letter from the staff of the SEC, or an opinion of counsel in form and substance
reasonably satisfactory to Coast and its counsel, to the effect that such legend
is not required for purposes of the Securities Act of 1933, as amended (the
“Securities Act”).

4. REPRESENTATIONS AND WARRANTIES OF COAST. Coast represents and warrants to
First Banks that:

(a) Corporate Status and Authority. Coast is a corporation duly organized,
validly existing and in active status under the laws of the State of Florida and
has the requisite corporate power and authority to enter into this Agreement.

(b) Due Authorization. The execution and delivery of this Agreement by Coast and
the consummation by Coast of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Coast and no other
corporate proceedings on the part of Coast are necessary to authorize this
Agreement or any of the transactions contemplated hereby.

(c) Enforceability. This Agreement has been duly executed and delivered by
Coast, and, subject to giving any necessary notifications to, or making any
required filings or registrations with, applicable regulatory authorities (the
“Regulatory Authorities”) or obtaining any necessary approvals, consents,
authorizations, orders, exemptions, or waivers from, or the taking of any other
required action by, the applicable Regulatory Authorities (collectively,
“Regulatory Action”) and provided that this Agreement constitutes a valid
binding and enforceable agreement of First Banks, this Agreement constitutes a
valid, and binding agreement of Coast and is enforceable against Coast in
accordance with its terms (subject to the Bankruptcy and Equity Exceptions (as
defined in Section 2.02 of the Merger Agreement)).

 

5



--------------------------------------------------------------------------------

(d) Authority and Validity of Option Shares. Coast has taken all necessary
corporate action to authorize and reserve for issuance and to permit it to
issue, upon exercise of the Option, the number of Option Shares as adjusted
pursuant to Section 9 hereof. Upon issuance and delivery of the Option Shares in
accordance with the terms of this Agreement, the Option Shares will be validly
issued, fully paid, nonassessable, free and clear of all claims, liens, charges,
encumbrances and security interests of any nature whatsoever (other than those
claims, liens, charges, encumbrances and security interests agreed to by, or
resulting from the acts or omissions of, First Banks or Newco).

(e) No Conflict. The execution and delivery of this Agreement by Coast does not,
and the consummation by Coast of the transactions contemplated hereby will not,
violate, conflict with, or result in a breach of any provision of, or constitute
a default (with or without notice or lapse of time, or both) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination, cancellation, or acceleration of any obligation or the
loss of a material benefit under, the articles of incorporation or bylaws of
Coast or any agreement to which Coast is a party, or the creation of a lien,
pledge, security interest or other encumbrance on assets of Coast or any of its
subsidiaries, which in any such event is reasonably likely to have a Material
Adverse Effect (as defined in Section 2.05 of the Merger Agreement) on Coast or
First Banks.

5. REPRESENTATIONS AND WARRANTIES OF FIRST BANKS. First Banks represents and
warrants to Coast that:

(a) Corporate Status and Authority. First Banks is a corporation duly organized,
validly existing and in good standing under the laws of the State of Missouri
and has the corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.

(b) Due Authorization. The execution and delivery of this Agreement by First
Banks and the consummation by First Banks of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of First Banks and no other corporate proceedings on the part of First Banks are
necessary to authorize this Agreement or any of the transactions contemplated
hereby.

(c) Enforceability. This Agreement has been duly executed and delivered by First
Banks, and, subject to any required Regulatory Action, and provided that this
Agreement constitutes a valid, binding and enforceable agreement of Coast, this
Agreement constitutes a valid and binding agreement of First Banks and is
enforceable against First Banks in accordance with its terms (subject to the
Bankruptcy and Equity Exceptions).

6. TERMINATION ELECTION BY FIRST BANKS. (a) Termination Fee. Upon the election
of First Banks by notice given to Coast (the date on which such notice of such
election is given to Coast is hereinafter referred to as the “Election Date”) at
any time commencing upon the first occurrence of an Exercise Event occurring
prior to the occurrence of an Exercise Termination Event, the right to exercise
the Option pursuant to Section 2 hereof, to the extent not previously exercised,
shall terminate, and Coast (or any successor entity thereof) shall pay to First
Banks the Termination Fee. The “Termination Fee” shall mean an amount equal to
the excess, if any, of (x) the Applicable Price (as defined below) for each
share of Coast Common Stock over (y) the Exercise Price, multiplied by the
number of Option Shares with respect to which the Option has not been exercised.

 

6



--------------------------------------------------------------------------------

(b) Payment of Termination Fee. If First Banks gives notice of an election under
the terms of Section 6(a), Coast shall, within 10 business days after the
consummation of an Acquisition Transaction (“Consummation Date”), pay the
Termination Fee to First Banks in immediately available funds, and, as of the
Consummation Date, the right to exercise the Option pursuant to Section 2
hereof, to the extent not previously exercised, shall terminate. Notwithstanding
the foregoing, to the extent that prior notice to or approval of the FDIC or
other regulatory authority is required in connection with the payment of all or
any portion of the Termination Fee, Coast shall deliver from time to time that
portion of the Termination Fee that it is not then so prohibited from paying and
shall promptly file with the FDIC or other regulatory authority, as the case may
be, the required notice or application for approval and shall use reasonable
efforts to expeditiously process the same (and First Banks shall cooperate with
Coast in the filing of any such notice or application and the obtaining of any
such approval), and the period of 10 business days to which reference is made in
the preceding sentence for the payment of the portion of the Termination Fee
requiring such notice or approval shall instead commence on the date on which
(i) any required notice period has expired or been terminated or (ii) such
approval has been obtained and, in either event, any requisite waiting period
shall have expired. If notice of an election has been given under the terms of
Section 6(a), and the FDIC or any other regulatory authority prohibits payment
of any part of the Termination Fee, Coast shall promptly give notice of such
fact to First Banks and First Banks shall thereafter have the right to exercise
the Option only for that number of Option Shares equal to the difference between
the Option Shares that were the subject of the notice of election under the
terms of Section 6(a), and the number of Option Shares as to which a Termination
Fee has been delivered pursuant to Section 6(a) (the “Permissible Option
Shares”); provided, however, that, if the Option shall have expired pursuant to
Section 2 hereof before the date of such notice or shall be scheduled to expire
at any time before the expiration of a period ending on the 30th business day
after such date, First Banks shall nonetheless have the right to exercise the
Option, pursuant to Section 2 hereof, with respect to the Permissible Option
Shares, until the expiration of such 30th business day.

(c) Applicable Price. For purposes of this Agreement, the “Applicable Price”
means the greater of (i) the highest price per share at which a tender or
exchange offer has been made for shares of Coast Common Stock after the date of
this Agreement and on or before such Consummation Date, or (ii) the price per
share to be paid by any third party for shares of Coast Stock or the
consideration per share to be received by holders of Coast Stock, in each case
pursuant to an agreement for a merger or other business combination transaction
with Coast entered into on or before such Consummation Date. If the
consideration to be offered, paid or received pursuant to either of the
foregoing clauses (i) or (ii) shall be other than in cash, the value of such
consideration shall be determined in good faith by an investment banking firm
selected by both First Banks and Coast, which determination shall be conclusive
for all purposes of this Agreement.

7. REGISTRATION RIGHTS. Coast shall, if requested by First Banks at any time
within two years after a Closing Date for Option Shares as expeditiously as
possible prepare and file a registration statement under the Securities Act
covering the Option Shares in order to permit the sale or other disposition of
any Option Shares issued upon total or partial exercise of this Option in

 

7



--------------------------------------------------------------------------------

accordance with the intended method of sale or other disposition requested by
First Banks. Coast shall use its commercially reasonable efforts to qualify such
shares or other securities under any applicable state securities laws. First
Banks agrees to use commercially reasonable efforts to cause, and to cause any
underwriters of any sale or other disposition to cause, any sale or other
disposition pursuant to such registration statement to be effected on a widely
distributed basis so that upon consummation thereof no purchaser or transferee
shall own beneficially 5% or more of the then outstanding voting power of Coast.
Coast shall use commercially reasonable efforts to cause such registration
statement to become effective, to obtain all consents or waivers of other
parties which are required therefor and to keep such registration statement
effective for such period not in excess of 120 days from the day such
registration statement first becomes effective as may be reasonably necessary to
effect such sale or other disposition. The obligations of Coast hereunder to
file a registration statement and to maintain its effectiveness may be suspended
for one or more periods of time not exceeding 90 days in the aggregate if the
Board of Directors of Coast shall have reasonably determined that the filing of
such registration statement or the maintenance of its effectiveness would
require disclosure of nonpublic information that would materially and adversely
affect Coast. First Banks shall have the right to demand only one such
registration. The registration statement prepared and filed under this Section 7
shall be at Coast’s expense except for underwriting discounts or commissions,
brokers’ fees and the fees and disbursement of First Banks’ counsel related
thereto. First Banks shall provide all information reasonably requested by Coast
for inclusion in any registration statement to be filed hereunder. If, during
the time periods referred to in the first sentence of this Section 7, Coast
effects a registration under the Securities Act of Coast Stock for its own
account or for any other shareholders of Coast (other than on Form S-4 or Form
S-8, or any successor form), upon the written request of First Banks delivered
to Coast within 10 business days of the giving of notice by Coast to First Banks
of the intention to file such a registration statement, First Banks shall be
permitted the right to participate in such registration (“piggyback
registration”), and such participation shall not affect the obligation of Coast
to effect a registration statement for First Banks under this Section 7;
provided that, if the managing underwriters of such offering advise Coast in
writing that in their opinion the number of shares of Coast Stock requested to
be included in such registration exceeds the number which can be sold in such
offering, Coast shall include the shares requested to be included therein by
First Banks only to the extent permitted by the managing underwriters consistent
with the financing requirements of Coast. Coast shall be obligated to effect
only one such piggyback registration pursuant to this Section 7. In connection
with any registration pursuant to this Section 7, Coast and First Banks shall
provide each other and any underwriter of the offering with customary
representations, warranties, covenants, indemnification and contribution in
connection with such registration.

8. VOTING OF OPTION SHARES. Subject to restrictions, if any, imposed under the
laws of the State of Florida, if any, First Banks shall have the right to vote
any Option Shares acquired by it pursuant to this Agreement in any manner it
deems appropriate, as determined in its sole discretion. Prior to the exercise
of the Option, First Banks shall have no rights to vote any shares or have any
other rights as a shareholder of Coast.

9. ADJUSTMENT UPON CHANGES IN CAPITALIZATION. Without limitation to any
restriction on Coast contained in this Agreement or in the Merger Agreement, in
the event of any dividend (whether in cash, securities or other property, but
excluding

 

8



--------------------------------------------------------------------------------

any regular, quarterly cash dividend of Coast) stock split, reclassification,
recapitalization, reverse split, merger (other than the Merger), combination,
exchange of shares or similar event, with respect to the Coast Stock, or the
sale of Coast Stock or the grant of any option after the date hereof for the
purchase of Coast Stock to anyone other than First Banks, the type and number of
shares or securities subject to the Option, and the Exercise Price provided in
Section 1, shall be adjusted appropriately so that First Banks shall have the
option, under the terms and conditions of this Agreement, to purchase from Coast
(or its successors) that number of shares of Coast Stock aggregating 19.9%
(taking into account any prior issuances of Option Shares to First Banks) of the
outstanding Coast Stock, for the aggregate price calculated as of the date of
this Agreement by multiplying the number of Option Shares stated in Section 1 by
the Exercise Price stated in Section 1 (without taking into account, for such
purposes, any adjustment under this Section 9).

10. ADDITIONAL AGREEMENTS OF COAST. Coast agrees: (a) that it shall at all times
until the termination of this Agreement have reserved for issuance upon the
exercise of the Option, in whole or in part, that number of authorized and
reserved shares of Coast Stock that are then issuable by Coast to First Banks
upon exercise of the Options under this Agreement; (b) it will not, by amendment
of its certificate of incorporation or through reorganization, consolidation,
merger, dissolution or sale of assets, or by any other voluntary act, avoid or
seek to avoid the observance or performance of any of the covenants,
stipulations or conditions to be observed or performed hereunder by Coast; and
(c) it will reasonably cooperate with First Banks in taking all action required
(including complying with all applications, premerger notification, reporting
and waiting period required under applicable federal or state law or regulations
before the Option, or any portion thereof, may be exercised and providing such
information to each such governmental authority as it may require) in order to
permit First Banks to exercise the Option.

11. BINDING EFFECT; ASSIGNMENT; NO THIRD PARTY BENEFICIARIES. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as expressly provided for in
this Agreement or the Merger Agreement, neither of the parties hereto may assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other party, and any such purported
assignment or delegation that is made without such prior written consent shall
be null and void and of no effect. Nothing contained in this Agreement, express
or implied, is intended to confer upon any person other than the parties hereto
and their respective successors and permitted assigns any rights or remedies of
any nature whatsoever.

12. EQUITABLE RELIEF. The parties recognize and agree that if for any reason any
of the provisions of this Agreement are breached, immediate or irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that, in addition to other remedies, the
other party shall be entitled to an injunction restraining any violation or
threatened violation of the provisions of this Agreement. In the event that any
action should be brought in equity to enforce the provisions of the Agreement,
neither party will allege, and each party hereby waives the defense, that there
is adequate remedy at law.

13. ENTIRE AGREEMENT. This Agreement, together with the Merger Agreement
(including the exhibits and schedules thereto) and the Confidentiality Agreement
(as defined in the Merger Agreement), constitute the entire agreement among the
parties

 

9



--------------------------------------------------------------------------------

with respect to the subject matter hereof and supersede any and all prior
discussions, negotiations, undertakings, agreements in principle and other
agreements among the parties relating to the subject matter hereof and thereof.

14. FURTHER ASSURANCES. Each party will execute and deliver all such further
documents and instruments and take all such further action as may be necessary
or in order to consummate the transactions contemplated hereby.

15. VALIDITY. If any court or regulatory authority of competent jurisdiction
holds any provision of this Agreement to be null, void or unenforceable, the
parties hereto shall negotiate in good faith the execution and delivery of an
amendment to this Agreement in order to effectuate, as nearly as possible, to
the extent permitted by law, the intent of the parties hereto with respect to
such provision and the economic effects thereof. If for any reason such court or
regulatory authority holds or determines that the Option does not permit First
Banks to acquire, or does not require Coast to comply with Section 6 hereof, it
is the express intention of Coast to allow First Banks to acquire or require
Coast to comply with Section 6 hereof with respect to such lesser number of
shares as may be permissible without any amendment or modification hereof. Each
party agrees that, should any court or other regulatory authority of competent
jurisdiction hold any provision of this Agreement or part hereof to be null,
void or unenforceable, or order any party to take any action inconsistent
herewith, or not take any action required herein, the other party shall not be
entitled to specific performance of such provision or part hereof or to any
other remedy, including, without limitation, to money damages, for breach hereof
or of any other provision of this Agreement or part hereof as the result of such
holding or order.

16. NOTICES. All notices or other communications given or made pursuant to this
Agreement shall be in writing and shall be (a) delivered by registered or
certified mail, return receipt requested, (b) by expedited mail or package
delivery service guaranteeing next business day delivery, or (c) delivered
personally, by hand or by facsimile copy, to the person at the addresses set
forth below (or such other address as may be provided hereunder):

If to First Banks:

First Banks, Inc.

600 James S. McDonnell Boulevard

Mail Stop M1-199-015

Hazelwood, Missouri 63042

Attention: Peter D. Wimmer, Esq.

Facsimile: (314) 592-6640

with a copy to:

Robert LaRose

Thompson Coburn LLP

One U.S. Bank Plaza

St. Louis, Missouri 63101

Facsimile: (314) 552-7000

 

10



--------------------------------------------------------------------------------

If to Coast and the Bank:

Coast Financial Holdings, Inc.

1301 6th Avenue West

Suite 300

Bradenton, Florida 34205

Attention: Anne V. Lee

Facsimile: (941) 795-6161

with a copy to:

Richard Denmon

Carlton Fields, P.A.

Corporate Center Three

4221 West Boy Scout Boulevard, Suite 1000

Tampa, Florida 33607

Facsimile: (813) 229-4133

or to such other address as any party may from time to time designate by notice
to the others.

Any notice or other communication to be given or made or that may be given or
made pursuant to this Agreement shall be deemed to have been given: (x) three
calendar days after deposit of such notice or communication in the United States
mail, registered or certified, return receipt requested, with proper postage
affixed thereto; (y) on the first business day after depositing such notice or
communication with Federal Express, Express Mail, or such other expedited mail
or package delivery service guaranteeing delivery no later than the next
business day if next business day delivery service has been requested or paid
for, or (z) upon delivery if hand delivered or delivered by facsimile copy to
the appropriate address and person as provided hereinabove, or to the person to
whose attention the notice is to be given or made to the other parties, in the
manner hereinabove provided.

17. GOVERNING LAW. This Agreement and any suit, action, or proceeding arising
out of or related to this Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Florida, without regard to
any choice of law rules or principles that would result in the application of
the laws of any other jurisdiction.

18. INTERPRETATION. Whenever a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”. The terms “herein” and “hereof” shall be deemed to refer to this
Agreement in its entirety. The descriptive headings in this Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

11



--------------------------------------------------------------------------------

19. EXPENSES. Except as otherwise expressly provided herein or in the Merger
Agreement, all costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such
expenses.

20. COUNTERPARTS. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall be deemed one and
the same instrument.

[SIGNATURES ON NEXT PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

FIRST BANKS, INC.

By:  

/s/ Terrance M. McCarthy

  Terrance M. McCarthy Its:   President and Chief Executive Officer

COAST FINANCIAL HOLDINGS, INC.

By:  

/s/ Anne V. Lee

  Anne V. Lee Its:   President and Chief Executive Officer

 

13